     Case 20-50715-BLS       Doc 5-1   Filed 08/18/20   Page 1 of 4




                         EXHIBIT A TO ORDER




DOCS_LA:331562.1 31270/002
                  Case 20-50715-BLS          Doc 5-1    Filed 08/18/20        Page 2 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 7

    HERITAGE HOME GROUP, LLC, et al.1                             Case No. 18-11736 (BLS)

                                Debtors.                          (Jointly Administered)



    ALFRED T. GIULIANO, in his capacity as                        Adv. Proc. No. 20-50715 (BLS)
    Chapter 7 Trustee of HERITAGE HOME
    GROUP, LLC, et al.,

                                Plaintiff,

    vs.

    WATKINS AND SHEPARD TRUCKING, INC.,

                                Defendant.

                          STIPULATION EXTENDING DEADLINE FOR
                        DEFENDANT TO RESPOND TO THE COMPLAINT

             Plaintiff Michael Goldberg, in his capacity as Liquidating Trustee of the Woodbridge

Liquidation Trust (the “Plaintiff”) and Defendant Watkins and Shepard Trucking, Inc. (the

“Defendant”) in this adversary proceeding, by and through their respective counsel, hereby

stipulate and agree as follows:

             1.     On July 16, 2020, the Plaintiff filed the Complaint for Avoidance and Recovery

of Preferential Transfers Pursuant to 11 U.S.C. §§ 547 & 550 (the “Complaint”) in the above

captioned adversary proceeding against the Defendant.

1
  The Debtors in these cases, along with the last four digits of each Debtor’s tax identification numbers, are:
Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG Real
Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters was located at
1925 Eastchester Drive, High Point, North Carolina 27265.



DOCS_LA:331562.1 31270/002
             Case 20-50715-BLS          Doc 5-1     Filed 08/18/20      Page 3 of 4




        2.       The deadline for the Defendant to answer, move or otherwise respond to the

Complaint was scheduled for August 17, 2020.

        3.       The Plaintiff has agreed to give the Defendant an extension of approximately

thirty (35) days so that the deadline for the Defendant to answer, move or otherwise respond to

the Complaint shall be September 21, 2020.

        4.       This Stipulation is without prejudice to the rights of the parties to seek a further

continuation of this deadline.

        5.       This Stipulation may be executed by facsimile and in any number of counterparts,

each of which when so executed shall be deemed an original, but all such counterparts shall

constitute but one and the same Stipulation.

Dated: August 14, 2020                     PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware
                                           /s/ Peter J. Keane
                                           Bradford J. Sandler (DE Bar No. 4142)
                                           Andrew W. Caine (CA Bar No. 110345)
                                           Peter J. Keane (DE Bar No. 5503)
                                           Steven W. Golden (TX Bar No. 24099681)
                                           919 North Market Street, 17th Floor
                                           P.O. Box 8705
                                           Wilmington, DE 19899-8705 (Courier 19801)
                                           Telephone: (302) 652-4100
                                           Facsimile: (302) 652-4400
                                           Email:      bsandler@pszjlaw.com
                                                       acaine@pszjlaw.com
                                                       pkeane@pszjlaw.com
                                                       sgolden@pszjlaw.com

                                           Counsel to Plaintiff, Alfred T. Giuliano, chapter 7
                                           Trustee for the Estates of Heritage Home Group, LLC,
                                           et al.




                                               2
DOCS_LA:331562.1 31270/002
             Case 20-50715-BLS   Doc 5-1   Filed 08/18/20   Page 4 of 4




                                   McGUIREWOODS LLP


                                   /s/ Alexandra Shipley
                                   Alexandra Shipley
                                   McGuireWoods LLP
                                   77 West Wacker Drive
                                   Suite 4100
                                   Chicago, IL 60601-1818
                                   Telephone: 312 849 8253
                                   Facsimile: 312 698 4537
                                   Email: ashipley@mcguirewoods.com

                                   Attorneys for Defendant Watkins and Shepard
                                   Trucking Inc.




DOCS_LA:331562.1 31270/002
